t c memo united_states tax_court peco foods inc subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date james h williams iii and john s rice for petitioner william b mcclendon and francis c mucciolo for respondent memorandum findings_of_fact and opinion laro judge peco foods inc peco is an alabama corporation and the parent company of an affiliated_group_of_corporations that file their federal_income_tax returns on a consolidated basis peco petitioned the court to redetermine respondent’s determination of federal_income_tax deficiencies of dollar_figure dollar_figure and dollar_figure for its taxable years ended date taxable_year date taxable_year and date taxable_year respectively following a trial of this case we decide whether peco may modify purchase_price allocations which it agreed to in connection with its acquisition of certain assets at two poultry processing plants we hold it may not findings_of_fact some facts were stipulated we incorporate herein by this reference the parties’ stipulation of facts and the exhibits submitted therewith we find the stipulated facts accordingly when the petition was filed with the court peco’s mailing address was in tuscaloosa alabama i background peco is the common parent of an affiliated_group_of_corporations the other members of the affiliated_group are peco farms inc peco farms peco foods of mississippi inc pfmi and peco foods of brooksville inc at all relevant times peco 1we generally use the term peco to refer without distinction to peco or one or more of its affiliated subsidiaries we name the affiliated corporations individually only where we believe it is necessary to do so for clarity 2some dollar amounts have been rounded and the members of its affiliated_group were engaged in the business of poultry processing ii acquisitions a overview during the mid-to-late 1990s peco acquired two poultry processing plants first peco acquired a poultry processing plant in sebastopol mississippi sebastopol plant second peco acquired a poultry processing plant in canton mississippi canton plant we collectively refer to peco’s acquisitions of the sebastopol plant and the canton plant as the acquisitions b sebastopol acquisition peco through pfmi and peco farms of mississippi llc llc acquired certain assets of the sebastopol plant sebastopol acquisition from green acre farm inc green acre for dollar_figure the sebastopol acquisition was effected through an asset purchase agreement dated date sebastopol agreement included in the sebastopol agreement was a schedule original sebastopol allocation schedule which allocated the purchase_price of the acquired assets between pfmi and llc as the purchasing subsidiaries in particular peco and green acre agreed to allocate the dollar_figure purchase_price among assets for all purposes including financial_accounting and tax purposes in accordance with the original sebastopol allocation schedule the original sebastopol allocation schedule allocated the purchase_price as follows asset pfmi llc total processing plant building dollar_figure -0- dollar_figure holding shed -0- dollar_figure big_number holding shed -0- big_number big_number fuel tanks -0- big_number big_number waste water treatment plant lagoon big_number -0- big_number rail spur -0- big_number big_number weightronic truck scale -0- big_number big_number fencing big_number -0- big_number utility extension big_number -0- big_number concrete and paving big_number -0- big_number site work big_number -0- big_number hatchery real_property -0- big_number big_number feedmill -0- big_number big_number waste water treatment plant big_number -0- big_number egg farm -0- big_number big_number land processing plant big_number -0- big_number hatchery -0- big_number big_number feedmill -0- big_number big_number egg farm -0- big_number big_number waste water treatment plant big_number -0- big_number rolling_stock -0- big_number big_number furniture and equipment big_number -0- big_number machinery and equipment big_number big_number big_number inventories estimated big_number big_number big_number accounts_receivable estimated big_number -0- big_number goodwill -0- big_number big_number total big_number big_number big_number the sebastopol agreement defined the term real_property as real_property leaseholds and subleaseholds therein improvements fixtures and fittings thereon and easements rights-of-way and other appurtenants thereto such as appurtenant rights in and to public streets located within the state of mississippi the term equipment was defined as tangible_personal_property such as machinery equipment computer hardware and software furniture automobiles trucks tractors trailers tools jigs and dies located within the state of mississippi in connection with the sebastopol acquisition peco engaged william a payne mr w payne of paynesmall investment_property appraisals paynesmall to appraise the sebastopol plant sebastopol appraisal the sebastopol appraisal dated date listed more than separately identifiable assets that list generally reported the acquisition_date acquisition_cost cost multiplier replacement cost effective age economic life and depreciated life of each of the separately identified assets mr w payne was deceased at the time of trial c canton acquisition peco through pfmi and llc acquired certain assets related to the canton plant canton acquisition from marshall durbin food corp and marshall durbin farms inc collectively marshall durbin for dollar_figure the canton acquisition was memorialized in an asset purchase agreement dated date the canton agreement included a schedule original canton allocation schedule which allocated the purchase_price among three assets more specifically peco and marshall durbin agreed to allocate the dollar_figure purchase_price among assets for all purposes including financial_accounting and tax purposes in accordance with the original canton allocation schedule the original canton allocation schedule allocated the purchase_price as follows asset purchase_price real_property land dollar_figure improvements big_number machinery equipment furniture and fixtures big_number total big_number the canton agreement defined the term real_property as real_property leaseholds and subleaseholds therein improvements fixtures and fittings thereon and easements right-of-way and other appurtenant rights thereto such as appurtenant rights in and to public streets associated with a processing plant located in canton mississippi the term equipment was defined as tangible_personal_property such as machinery equipment furniture automobiles trucks tractors trailers tools and jigs used in the canton plant peco engaged terry l payne ms t payne of paynesmall to appraise the canton plant canton appraisal in connection with the canton acquisition the canton appraisal was dated date included in the canton appraisal were approximately pages that listed more than separate assets that list generally reported the acquisition_date acquisition_cost cost multiplier replacement cost and depreciated value of each of the separately identified assets ms payne was deceased at the time of trial iii cost_segregation_study peco commissioned moore stephens frost plc moore stephens in or around to perform a segregated cost analysis cost_segregation_study of the sebastopol and canton plants the cost_segregation_study subdivided the assets acquired by peco into subcomponents based on the sebastopol appraisal and the canton appraisal the results of that study were documented in at least two schedules collectively subsequent allocation schedules and determined that subdividing the acquired assets into various subcomponents entitled peco to an additional_depreciation expense of dollar_figure from through the cost_segregation_study was prepared by jim strobbe who was deceased when the trial in this case was held iv federal_income_tax reporting of acquisitions peco filed a form_1120 u s_corporation income_tax return for the taxable_year return on the return peco depreciated certain assets acquired in the sebastopol acquisition including the property described as processing plant building processing plant building as nonresidential_real_property depreciable by a straight-line method over years in date after the cost_segregation_study was complete peco filed a form_1120 for the taxable_year return attached to the return was form_3115 application_for change in accounting_method an attachment to the form_3115 stated that pursuant to section dollar_figure of an appendix to revproc_98_60 1998_2_cb_759 peco proposed to change its method_of_accounting to claim allowable_depreciation attached to the form_3115 was a schedule which proposed adjustments to the depreciation method of assets the attachment to the form_3115 stated that each item of property that is reclassified from nonresidential_real_property to an asset class of revproc_87_56 that does not explicitly include sec_1250 property is sec_1245 property for depreciation purposes in total peco calculated the sec_481 a adjustment arising from the accelerated_depreciation method as dollar_figure which reflects the amount of depreciation that peco believed should have been deducted for the previous taxable years beginning on the return peco depreciated certain assets acquired in the sebastopol acquisition over 7-year or year class lives and with a double declining or 150-percent depreciation method peco continued to deduct those assets under this accelerated method_of_depreciation during the taxable years ended date and date and taxable years respectively and the taxable_year 3unless otherwise indicated section references are to the applicable versions of the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure peco also subdivided assets reflected in the original canton allocation schedule into component parts in particular peco subdivided the asset titled real_property improvements into subcomponents and depending upon the asset claimed depreciation for those subcomponents on the return using a 7-year or year recovery_period and a double declining or 150-percent depreciation method for the through taxable years peco continued to depreciate the subcomponents derived from real_property improvements under the same method_of_depreciation v notice_of_deficiency and petition in a notice_of_deficiency dated date respondent determined federal_income_tax deficiencies of dollar_figure dollar_figure and dollar_figure for peco’s and taxable years respectively the deficiencies are mainly attributable to three adjustments first respondent disallowed sec_481 adjustments of dollar_figure for each of the and taxable years second respondent determined depreciation_adjustments of dollar_figure and dollar_figure for the and taxable years respectively third respondent determined decreases of 4respondent also determined an alternative_minimum_tax adjustment of dollar_figure for the taxable_year a prior year minimum_tax adjustment of dollar_figure for the taxable_year and a general_business_credit of dollar_figure for the taxable_year additionally respondent determined adjustments to the and taxable years which are not at issue in this case dollar_figure dollar_figure and dollar_figure in peco’s net operating losses for the and taxable years respectively respondent based these adjustments on his determination that peco was not entitled to portions of the sec_481 adjustments related to the sebastopol acquisition including all of the sec_481 adjustment related to the dollar_figure of assets described as processing plant building all of the sec_481 adjustment related to the dollar_figure of assets described as holding shed all of the sec_481 adjustment related to the dollar_figure of assets described as holding shed and a portion of the sec_481 adjustment related to the dollar_figure of assets described as waste water treatment plant respondent also based these adjustments on his determination that peco was not entitled to subdivide the asset described as real_property improvements into component parts after acquiring that asset in the canton acquisition peco petitioned the court in response to the notice_of_deficiency i burden_of_proof opinion respondent’s determinations in the notice_of_deficiency are presumed correct and peco bears the burden of proving those determinations erroneous in order to prevail see rule a 290_us_111 we need not decide which party bears the burden_of_proof because the burden_of_proof does not affect the result in this case ii binding effect of the original sebastopol and canton allocation schedules a overview sec_1060 prescribes special_allocation rules for determining a transferee’s basis and a transferor’s gain_or_loss in an applicable_asset_acquisition an applicable_asset_acquisition is any transfer of assets that constitutes a trade_or_business and with respect to which the purchaser’s basis in such assets is determined wholly by reference to the consideration paid for them sec_1060 the omnibus budget reconciliation act of publaw_101_508 sec a stat amended sec_1060 to provide that where the parties to an 5peco argues that the burden should shift to respondent to prove the correctness of his determination because the notice_of_deficiency is arbitrary and capricious barring a written stipulation to the contrary the venue for an appeal of this case is the court_of_appeals for the eleventh circuit see sec_7482 that court differentiates between unreported income cases and deduction cases in determining when the burden_of_proof shifts to the commissioner see 754_f2d_921 11th cir affg tcmemo_1982_489 see also 808_f2d_758 11th cir affg tcmemo_1984_642 although the commissioner bears the burden of proving unreported income once it has been shown his determination was arbitrary and erroneous where as here the case involves incorrect reporting of deductions the taxpayer bears the burden of proving his or her entitlement to the deductions claimed at all times see gatlin v commissioner supra pincite thus even assuming the notice_of_deficiency was arbitrary and capricious the burden remains with peco to prove its entitlement to the deductions claimed applicable_asset_acquisition agree in writing as to the allocation of any amount of consideration or as to the fair_market_value of any of the assets transferred that agreement is binding on the transferee and the transferor unless the commissioner determines that the allocation or fair_market_value is not appropriate the house report accompanying the amendment to sec_1060 explained that a written_agreement regarding the allocation of consideration to or the fair_market_value of any of the assets in an applicable_asset_acquisition will be binding on both parties for tax purposes unless the parties are able to refute the allocation or valuation under the standards set forth in the danielson case the parties are bound only with respect to the allocations or valuations actually provided in the agreement the committee does not intend to restrict in any way the ability of the internal_revenue_service to challenge the taxpayers’ allocation to any asset or to challenge the taxpayers’ determination of the fair_market_value of any asset by any appropriate method particularly where there is a lack of adverse tax interests between the parties h rept pincite in 378_f2d_771 3d cir vacating and remanding 44_tc_549 the court_of_appeals for the third circuit ruled that a taxpayer can challenge the tax consequences of a written_agreement as construed by the commissioner only by adducing proof which in an action between the parties to the agreement would be admissible to alter that construction or to show its unenforceability because of mistake undue influence fraud duress etc the court_of_appeals for the eleventh circuit has expressly adopted the danielson_rule see 168_f3d_1279 11th cir affg tcmemo_1997_386 730_f2d_718 11th cir b parties’ arguments respondent asserts that sec_1060 and the danielson_rule each bar peco from modifying the purchase_price allocations of the sebastopol and canton plants in a manner inconsistent with the original sebastopol allocation schedule and the original canton allocation schedule collectively original allocation schedules peco contends that neither sec_1060 nor danielson prohibits it from classifying property acquired in the sebastopol and canton acquisitions as sec_1250 property ie structural_components of a building or sec_1245 property ie tangible_personal_property according to peco sec_1060 and its legislative_history are silent as to whether a taxpayer may classify property as sec_1250 property or sec_1245 property and require only that the purchase_price be allocated under the residual_method of sec_338 thus peco argues that it may redetermine the useful lives of assets received in the sebastopol acquisition and make an initial determination of the useful lives of assets received in the canton acquisition c application of principles to acquisitions the parties agree that each of the acquisitions is an applicable_asset_acquisition within the meaning of sec_1060 and respondent does not challenge the correctness of the allocations of the original allocation schedules peco insofar as it seeks to elevate the residual_method of sec_338 over the written allocations misinterprets the law where the parties to an applicable_asset_acquisition agree in writing as to the allocation of the consideration or as to the fair_market_value of any of the assets that agreement shall be binding on both the transferee and the transferor unless the commissioner determines that the allocation is not appropriate sec_1060 however where the parties to an applicable_asset_acquisition do not agree in writing to allocate any part of the consideration of the acquired assets the residual_method of sec_338 applies to determine the transferee’s basis in and the transferor’s gain_or_loss from each of the assets transferred see west covina motors inc v commissioner tcmemo_2009_291 congress’ use of the phrase shall be binding when viewed in the light of sec_1060 as a whole directs that the written_agreement supersedes the residual_method of purchase_price allocation the residual_method is not relevant in the instant case because as we find the sebastopol agreement and the canton agreement are each enforceable before we decide the validity of the sebastopol and canton agreements we first address peco’s reliance on 638_f3d_1334 11th cir to support the argument that the danielson_rule is inapposite this case the taxpayer in fort received restricted shares in connection with cap gemini’s acquisition of ernst young’s information-technology consulting business the taxpayer in fort was an ernst young partner who received in addition to other consideration restricted shares in cap gemini in exchange for his partnership_interest in ernst young the terms of the agreement between cap gemini and ernst young were detailed in an agreement master agreement to which the ernst young partners agreed to be bound the taxpayer filed his federal_income_tax return reporting the restricted and unrestricted shares as income and amended that return to assert that he did not receive income from the restricted shares during that year the irs issued a refund and after determining that it did so erroneously sued to recover the refund in the u s district_court for the northern district of georgia the district_court granted summary_judgment in the government’s favor because the taxpayer constructively but not actually received the restricted shares on appeal to the court_of_appeals for the eleventh circuit the government argued that the danielson_rule bound the taxpayer to a provision in the master agreement apparently requiring him to report the restricted shares as income in the court_of_appeals in rejecting that argument noted that danielson and its progeny recognize that parties may agree to a certain form of a transaction and that if they do they face a difficult burden in convincing the court that they did not actually engage in the form that they contracted to engage in united_states v fort supra pincite8 the court also stated that the danielson_rule applies if a taxpayer ‘challenge s the form of a transaction’ id pincite quoting 730_f2d_718 11th cir the court_of_appeals noted that the taxpayer did not argue that the form of the transaction differed from what was written in the master agreement but that the agreed-upon form had specific tax consequences such an argument said the court was outside the scope of the danielson_rule unlike the taxpayer in fort peco did not agree in either the sebastopol agreement or the canton agreement to a particular tax consequence instead peco agreed to allocate the purchase_price among the assets listed on each of the original allocation schedules for all purposes including financial_accounting and tax purposes in seeking to reallocate the purchase_price among assets not listed in the original allocation schedules peco seeks to challenge the form of the transaction we therefore read fort as supporting application of the rule in danielson not inhibiting it peco has entered into two written agreements allocating the purchase_price of the sebastopol plant and the canton plant among the acquired assets those allocations are binding upon peco unless respondent determines that they are not appropriate see sec_1060 or the agreement is unenforceable under traditional contract formation defenses see commissioner v danielson f 2d pincite because respondent does not dispute the propriety of the original allocation schedules we need only decide the enforceability of each agreement sebastopol acquisition pursuant to the sebastopol agreement peco and green acre agreed in writing to allocate the purchase prices of assets between pfmi and llc in accordance with the original sebastopol allocation schedule they did so with the understanding that such an allocation would be used for all purposes including financial_accounting and tax purposes the original sebastopol allocation schedule allocated among other assets dollar_figure to an asset described as processing plant building peco contends that the sebastopol agreement is unenforceable because the term processing plant building is ambiguous as peco sees it that term does not reflect peco’s and green acre’s intention to include within the term special mechanical systems and assets that qualify as sec_1245 property because the sebastopol agreement has a choice-of-law provision specifying the use of mississippi law we apply the law of that state in interpreting the provisions of that contract whether a contract is ambiguous is a question of law and the subsequent interpretation of the contract is a question of fact wood v wood so 3d miss under mississippi law an ambiguous term or phrase is ‘one capable of more than one meaning when viewed objectively by a reasonably intelligent person who has examined the context of the entire integrated agreement and who is cognizant of customs practices usages and terminology as generally understood in the particular trade_or_business ’ dalton v cellular s inc so 3d miss quoting 818_f2d_260 2d cir contract interpretation requires a three-step inquiry first we look to the express wording of the contract in the light of the entire contract without regard to extrinsic or parol evidence cherokee ins co v babin so 3d miss this calls for an interpretation of the language in a manner ‘which makes sense to an intelligent layman familiar only with the basics of english language ’ pursue energy corp v perkins so 2d miss quoting thornhill v sys fuels inc so 2d miss if the parties’ intent is unclear we next apply canons of contract construction cherokee ins co v babin supra pincite if the meaning of a term remains ambiguous only then may we look to extrinsic evidence to give effect to the ambiguous term id we reject peco’s contention that the term processing plant building is ambiguous peco and green acre agreed to allocate a portion of the sebastopol purchase_price to an asset described as a processing plant building emphasis added and not one described simply as processing plant we conclude that inclusion of the word building is significant as relevant here the merriam webster’s college dictionary 10th ed defines the term building as a usually roofed and walled structure built for permanent use in its second definition the merriam webster’s college dictionary 10th ed defines the term plant as the land buildings machinery apparatus and fixtures employed in carrying on a trade or an industrial business the total facilities available for production or service or the buildings and other physical equipment of an institution in the light of these definitions we believe that peco and green acre would have simply referred to processing plant rather than processing plant building had they intended to include within the term special mechanical systems and other assets that are not part of a building by including the term building ie a structure to describe the assets acquired we believe that peco and green acre intended to allocate a portion of the purchase_price to a structure and not to the assets contained therein the sebastopol agreement as a whole also evidences an intent on the part of peco and green acre to specifically assign value to a structure and not to the assets contained therein under the original sebastopol allocation schedule peco and green acre agreed to allocate dollar_figure of the purchase_price to machinery equipment and furniture and dollar_figure to the processing plant building we view peco’s decision to allocate almost twice as much of the purchase_price to machinery equipment and furniture as to the processing plant building as probative of its intent that the original sebastopol allocation schedule allocated the purchase_price among the specific component assets conclusively the decision to allocate the purchase_price among machinery equipment and furniture we believe also shows that peco was aware of the specific component assets but chose to not allocate additional purchase_price to those assets moreover peco acknowledged on brief that it perceived the need to alter the depreciation method of the processing plant building following its consultation with moore stephens and our decision in 109_tc_21 such an acknowledgment suggests that peco intended the asset described as processing plant building to be treated as a single asset when it entered into the sebastopol agreement the chronology of events suggests that peco believed that the term processing plant building was ambiguous only after it perceived a benefit which could be realized by subdividing the building into component assets thus it is reasonable to conclude that there was not an ambiguity concerning the asset described as processing plant building as agreed to by peco and green acre because peco alleges no other defect in the sebastopol agreement which makes that contract unenforceable we give effect to that agreement for federal tax purposes as peco agreed to be bound on the basis of the foregoing peco is bound by the original sebastopol allocation schedule under sec_1060 and danielson it follows that peco must report its income under the method_of_accounting adopted before the request for change in accounting_method see 130_tc_147 affd 659_f3d_316 4th cir we therefore sustain respondent’s determination as to the sebastopol acquisition canton acquisition a similar analysis applies to the canton acquisition under the canton agreement peco and marshall durbin agreed in writing to allocate the purchase_price of the canton plant among three assets as provided in the original canton allocation schedule they did so with the understanding that the original canton allocation schedule would be used for all purposes including financial_accounting and tax purposes the original canton allocation schedule allocated dollar_figure to among other assets an asset described as real_property improvements peco asserts that the canton agreement is not enforceable because the term real_property improvements is ambiguous as with the sebastopol agreement peco contends that the term real_property improvements does not reflect the parties’ intent to include within that term specialized mechanical systems and other assets that qualify as sec_1245 property we apply alabama law in construing the provisions of that contract because the canton agreement contains a choice-of-law provision specifying the use of the law of that state whether a contractual provision is ambiguous is a question of law and the meaning of that contract is a question of fact kelmor llc v ala dynamics inc so 3d ala quoting ex_parte gardner so 2d ala we discern the intent of the contracting parties from the contract as a whole homes of legend inc v mccollough so 2d ala we give the terms in a contract their ordinary plain and natural meaning unless the contract establishes that the terms were intended to be used in a special or technical sense id where the terms are unambiguous we presume that the contracting parties intended what they stated and will enforce the contract as written id however where the terms of the contract are ambiguous we resolve the ambiguity using established rules of contract construction id where we are faced with competing constructions one valid and the other invalid we are bound to accept the construction that will give effect and meaning to the terms of the contract id a contractual term is ambiguous where it is reasonably susceptible of more than one meaning fabarc steel supply inc v composite constr sys inc so 2d ala we conclude that the term real_property improvements is unambiguous in the light of the canton agreement as a whole peco and marshall durbin agreed to allocate the purchase_price of the canton plant among three assets namely real_property land real_property improvements and machinery equipment furnitures sic and fixtures the decision to allocate the purchase_price separately among these various assets shows that peco was aware of the existence of subcomponent assets but chose not to allocate additional purchase_price to them had peco intended to allocate purchase_price to subcomponent assets we believe that it would have done so by allocating additional purchase_price to the asset described as machinery equipment furnitures sic and fixtures we note that the canton appraisal was dated before the date on which peco entered into the canton agreement this chronology suggests that peco could have adopted a more detailed allocation schedule into the canton agreement but did not further the canton agreement contained a merger clause that the contract accompanying exhibits and closing documents constitute the entire agreement between the parties the merger clause creates a presumption that the writing represents a final and complete agreement of the parties ex_parte palm harbor homes inc so 2d ala given the foregoing we believe it reasonable to conclude that the term real_property improvements is not ambiguous because peco raises no other defect in the canton agreement we enforce the contract as written consequently we hold that the original canton allocation schedule is binding upon peco under sec_1060 and danielson 6whereas peco urges us to look to extrinsic evidence in the form of the canton appraisal to determine the meaning of the asset described as real_property improvements we decline to do so because we conclude that the terms of the canton agreement are clear and unambiguous see eg gafford v kirby so 2d ala it is well settled in this state that extrinsic evidence is not admissible if the instrument on its face is clear and unambiguous martin v first natl bank of mobile so 2d ala the court will not look beyond ‘the four corners of the instrument’ unless latent ambiguities exist we also consider the canton appraisal to be unreliable in certain material respects because ms t payne was not alive at the time of trial respondent was unable to cross-examine her on the methodologies she used to allocate value among the assets moreover the canton appraisal states that ms t payne used opinions data and statistics from third parties in drafting the report and thus it contains hearsay within hearsay peco argues that neither sec_1060 nor the danielson_rule prohibits it from making an initial determination of the useful lives of assets acquired in the canton acquisition inconsistent with the original canton allocation schedule we disagree where a taxpayer’s method_of_accounting does not clearly reflect income sec_446 authorizes the commissioner to compute taxable_income under a method which in his opinion clearly reflects income the commissioner’s determination of whether an accounting_method clearly reflects income is entitled to more than the usual presumption of correctness 102_tc_87 affd 71_f3d_209 6th cir the commissioner’s interpretation under the clear reflection standard is given wide latitude that courts have been loathe to interfere with ‘unless clearly unlawful’ 439_us_522 quoting 280_us_445 see also 743_f2d_781 11th cir ford motor co v commissioner supra pincite before we will disturb the commissioner’s determination that a method_of_accounting does not clearly reflect income the taxpayer bears the burden of proving that the commissioner acted arbitrarily capriciously or without sound basis in fact see knight-ridder newspapers v united_states supra pincite we conclude that respondent did not abuse his discretion in prohibiting peco from determining useful lives of assets in a manner that was inconsistent with the original canton allocation schedule in binding peco to that schedule respondent ensures that the transferee peco and the transferor marshall durbin treat the assets consistently for federal tax purposes allowing peco to treat the acquired assets in a way other than the one in which it agreed to subjects respondent to a potential whipsaw such a whipsaw might occur if for example peco treated certain property as sec_1245 property but marshall durbin treated that property as sec_1250 property respondent would be made to treat two parties to the same transaction inconsistently even if a danger of whipsaw did not occur binding peco to the original canton allocation schedule prevents it from realizing a better tax consequence than the one it bargained for see plante v commissioner f 3d pincite nor was respondent unreasonable in determining that assets described as real_property improvements are nonresidential_real_property depreciable over years a building and its structural_components are classified as sec_1250 property sec_1245 and nonresidential_real_property is per se sec_1250 property sec_168 sec_1 e income_tax regs defines real_property to include the structural_components of a building within the meaning of sec_1_1245-3 income_tax regs which in turn specifies that the terms building and structural_components have the meanings assigned to those terms in sec_1_48-1 income_tax regs sec_1_48-1 income_tax regs defines the terms building and structural_components as follows e definition of building and structural_components the term building generally means any structure or edifice enclosing a space within its walls and usually covered by a roof the purpose of which is for example to provide shelter or housing or to provide working office parking display or sales space the term includes for example structures such as apartment houses factory and office buildings warehouses barns garages railway or bus stations and stores the term structural_components includes such parts of a building as walls partitions floors and ceilings as well as any permanent coverings therefor such as paneling or tiling windows and doors all components whether in on or adjacent to the building of a central air conditioning or heating system including motors compressors pipes and ducts plumbing and plumbing fixtures such as sinks and bathtubs electric wiring and lighting fixtures chimneys stairs escalators and elevators including all components thereof sprinkler systems fire escapes and other components relating to the operation or maintenance of a building the term tangible_personal_property on the other hand is defined under sec_1_48-1 income_tax regs to include any tangible_property except land and improvements thereto such as buildings or other inherently permanent structures including items which are structural_components of such buildings or structures when viewed against the foregoing regulations respondent’s conclusion that assets described as real_property improvements are nonresidential_real_property is not unreasonable the canton agreement defines term real_property to include in addition to other assets improvements fixtures and fittings thereon we think it reasonable to conclude that assets described as real_property improvements are better viewed as nonresidential_real_property than tangible_personal_property we therefore sustain respondent’s determination that the asset described as real_property improvements is sec_1250 property depreciable with a straight-line method over a period of years see sec_168 and c peco relies upon our decision in 109_tc_21 as support for its position that it may subdivide the acquired assets into subcomponents for depreciation purposes because some of the subcomponent assets are in hindsight more appropriately viewed as sec_1245 property than sec_1250 property as peco sees it our decision in hosp corp of am provides the legal basis and the cost_segregation_study provides the factual basis for subdividing 7we note that although revproc_87_56 1987_2_cb_674 allows for certain land improvements to be depreciated over a recovery_period of or years that revenue_procedure specifically excluded from that category any land improvements that are buildings and structural_components as defined in sec_1_48-1 income_tax regs the component assets we disagree with peco that hosp corp of am applies in the manner urged the taxpayers in hosp corp of am were members of an affiliated_group_of_corporations that owned operated and managed hospitals the taxpayers claimed depreciation_deductions based on 5-year recovery periods for certain property which they claimed constituted tangible_personal_property ie sec_1245 property the commissioner determined that the properties were structural_components ie sec_1250 property and that they should be depreciated over the same recovery periods as the buildings to which they related we held that the classification of an asset as sec_1245 or sec_1250 property is decided under the precedent governing whether property is eligible for the sec_48 investment_tax_credit and specifically under the definitions in sec_1_48-1 income_tax regs defining tangible_personal_property and sec_1_48-1 income_tax regs defining buildings and structural_components the dispute in the instant case is far more simplistic than the one presented in hosp corp of am unlike the taxpayers in hosp corp of am peco is bound by the clear and unambiguous terms of the original allocation schedules thus whether the acquired assets may be subdivided into component assets is immaterial because peco may not deviate from its characterization of those assets as stated in the original allocation schedules the court_of_appeals in danielson observed that ‘where parties enter into an agreement with a clear understanding of its substance and content they cannot be heard to say later that they overlooked possible tax consequences ’ commissioner v danielson f 2d pincite quoting 209_f2d_761 10th cir see also thomas v commissioner 67_fedappx_582 11th cir changes in the tax code do not meet the danielson standard warranting unilateral reformation of the agreement affg tcmemo_2002_108 the original allocation schedules are binding upon peco and it may not subdivide assets in a manner at odds with those schedules accordingly respondent’s determination as to each of the acquisitions is sustained iii conclusion we have considered all arguments made by the parties and to the extent not discussed above we conclude that those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
